I respectfully dissent from the majority opinion because I believe there are procedural problems in this case which must be recognized, and also because I think the trial court committed error prejudicial to the state in sustaining the motion to suppress. *Page 536 
A proper analysis of this case begins with the recognition of the fact that the trial court was dealing with a motion to suppress. Such motions are regulated by Crim.R. 47, which provides in pertinent part:
"An application to the court for an order shall be by motion. A motion, other than one made during trial or hearing, shall be in writing unless the court permits it to be made orally. Itshall state with particularity the grounds upon which it is made and shall set forth the relief or order sought." (Emphasis added.)
In addition to this criminal rule, motions to suppress are also subject to the case law announced by the Supreme Court inXenia v. Wallace (1988), 37 Ohio St.3d 216, 218, 524 N.E.2d 889,892:
"* * * [T]he prosecutor cannot be expected to anticipate the specific legal and factual grounds upon which the defendant challenges the legality of a warrantless search.
"The prosecutor must know the grounds of the challenge in order to prepare his case, and the court must know the grounds of the challenge in order to rule on evidentiary issues at the hearing and properly dispose of the merits. * * * Therefore, thedefendant must make clear the grounds upon which he challenges the submission of evidence pursuant to a warrantless search or seizure. * * * Failure on the part of the defendant toadequately raise the basis of his challenge constitutes a waiverof the issue on appeal. * * *" (Emphasis added; citations omitted.)
The motion to suppress filed by the defendant states in pertinent part as follows:
"Defendant moves the Court to suppress:
"* * * Tests of Defendant's motor coordination and/or sobriety, including but not limited to chemical tests of Defendant's blood alcohol level administered or caused to be administered to Defendant; and for the prosecution to show cause why the above should not be suppressed for the reason that:
"* * *
"2. The tests were taken in violation of Defendant's constitutional rights, in violation of due process of law, and the regulations of the State of Ohio, Department of Health were not followed;
"* * *
"4. The breath machine or instrument analyzing Defendant's blood alcohol level was not in proper working order, or was not sufficiently accurate or free from error or potential error to be used as evidence; *Page 537 
"5. The operator did not have the necessary qualifications to operate the breath machine or instrument analyzing Defendant's blood alcohol level."
It is important to note that nowhere in the suppression motion is a violation of the regulations pertaining to an RFI survey mentioned. If the motion is to conform to the express requirements of Crim.R. 47 as explained in Xenia, supra, the court must be requested to suppress the chemical tests of defendant's blood alcohol level because the RFI regulations have been violated. Then the motion must also state withparticularity the grounds for the motion. This enables the prosecutor to come to the hearing with the proper witnesses and documentation to establish that the RFI regulations were in fact followed. In my opinion, the record in this case amply demonstrates that the prosecutor's only witness was not prepared to testify clearly and in detail concerning the sequence of the radio frequency interference ("RFI") survey and the movement of the testing equipment to the new patrol post. However, I attribute the prosecutor's lack of preparation to inadequate notice of the grounds for the motion. As we have previously held, pursuant to Crim.R. 47 the prosecutor must be apprised of the specific factual grounds supporting the motion. Defiance v.Stafford (Feb. 7, 1992), Defiance App. No. 4-88-10, unreported, 1992 WL 24864. See, also, State v. Forbes (1991), 61 Ohio App.3d 813,  573 N.E.2d 1187 (flaws in testing procedures should be exposed through proper utilization of the discovery rules, rather than "fishing" for possible procedural lapses in the prosecution's case through a nebulous motion to suppress).Nevertheless, the defendant was able to secure suppressionwithout a violation of his constitutional rights or a violationof the state regulations being demonstrated on the record. I question whether the administration of justice is fostered or enhanced by such inattention to proper motion practice.
I further conclude that since, under Xenia v. Wallace, a defendant's failure to "adequately raise the basis of his challenge constitutes a waiver of that issue on appeal," then such failure also results in waiver of a ruling on that issue in a suppression hearing in the trial court. In other words, the defendant is entitled to relief only on the grounds set forth in his motion. Here, the defendant failed to ask for suppression on the ground of an invalid RFI survey and was, therefore, not entitled to that relief.
Turning now to the evidence concerning the RFI survey, I find the following testimony in the record:
"Q. Hand you what has been marked as State's Exhibit Number Ten and ask you to identify that.
"A. Okay, this ah, here is the RFI survey that they do on the BAC verifier.
"Q. Is that an original of that document? *Page 538 
"A. I believe the typing on this is original. This parent, this paper here appears to be a copy ah, but this is the one that stays with the book.
"Q. And that is kept at the Highway Patrol Post with the BAC Machine?
"A. Right, it is kept in the log book ah, for the machine.
"Q. When was that survey performed?
"[Defense counsel]: Objection. Unless he has personal knowledge, otherwise, this document speaks for itself.
"Court: I'll sustain the objection.
"Prosecutor: Thank you, Your honor.
"Q. Was that ta — was the BAC at that same location as it was since that test was taken? Has it been moved since that test?
"A. Yeah, this — from the time that this RFI was performed, it has been moved, yes.
"Q. Okay, and when was that?
"A. When we moved into the new facility. But this RFI wouldcome under the test that was performed at the old building.
"Defense: Move to strike the ah, last sentence.
"Court: Basis?
"Defense: There's no ah — he has no — there is no foundation for him to say that this RFI holds once ah, once the machine's been moved. He's not an expert on the RFI. He has nothing to do with it other than saying that this is the document that came from the Post. The foundational [sic] of the objection he is not an expert in the RFI. You can't come to a conclusion as to whether or, or not there's compliance with Department of Health regulations. What he said was it holds true once it's been moved even though there was no survey. He has no right or basis to say something like that.
"Court: Any response, Mr. Prosecutor?
"Prosecutor: I believe he is just stating that the document was in effect during this testing procedure. That's what I got out of the statement. Just going by the dates on the document —
"Court: I'm going to sustain the objection. I think you need to clarify what period of time your [sic] talking about.
"Q. Was that document in effect on February 25th of thisyear? [The blood alcohol test was administered on the 25th of February.]
"A. Yes." (Emphasis added.)
First, I must observe that I think the trial court erred in sustaining the motion to strike the testimony of the state's witness. The ground given for *Page 539 
the motion completely misconstrued the testimony of the witness who merely said that the blood-alcohol content ("BAC") test which was performed at the old building was completed under the RFI survey which is reported on state's Exhibit 10. The witness said nothing about the RFI survey remaining in effect even after the machine was moved to a new location. Since the motion to strike was not supported by proper grounds, it should have been overruled. This would have left in evidence for the court's consideration a very important statement by the witness to the effect that the BAC test in question here was performed in the old facility, when the RFI survey depicted on state's Exhibit 10 still applied.
Furthermore, I believe that the trial court committed error prejudicial to the state by sustaining the motion to suppress on the irrelevant ground that a new RFI survey was not performedafter the Verifier was moved to the new building. The testimony by the state's witness was that the BAC test on the defendant was performed in the old building. Moreover, the testimony is clear that state's Exhibit 10 (the RFI survey) was in effect on the 25th of February. This calls into question finding of fact number 19 by the trial court. See majority opinion, supra. I can find not one shred of evidence in the record to support this finding. The prosecutor never inquired about an RFI survey after the move to the new post and there was no attempt to prove that a survey was conducted after the move.
The majority opinion points out that the trial court is the finder of fact in this case and that a reviewing court must defer to the trial court in this regard. However, I do not view this as a case involving a dispute as to the facts which the trial court resolved by assigning weight and determining credibility. The record contains the testimony of only one witness. Under these circumstances it is difficult to envision a dispute of fact for resolution by the trial court. All that is required here is a fair interpretation of the words spoken. I admit that the questions and answers were not always spoken with precision but, nevertheless, my reading of the transcript brings me to the conclusions set forth above.
I would reverse the judgment of the trial court and order the BAC test admitted. *Page 540